JUSTICE EID,
dissenting.
132 Today, the majority mistakenly deprives the plaintiff, a child who became seriously ill allegedly after eating a salad at the defendant's restaurant, of her counsel of choice-one of the most prominent food-borne-illness law firms in the country. It comes to this conclusion by making two significant errors. First, the majority places virtually no weight on the importance of allowing parties to be represented by the counsel of their choice. Second, the majority fails to consider the requirement that significant prejudice be found before disqualification is appropriate. By failing to give appropriate weight to plaintiff's choice of counsel and to require a showing of significant prejudice, the majority erroneously disqualifies counsel in this case and, moving forward, needlessly chills the casual consultations among attorneys that are so vital to the profession. For these reasons, I respectfully dissent from the majority's opinion.
€ 33 Just a few years ago, we "emphasized the ... importance, in both the criminal and civil contexts, of continued representation of parties by counsel of their choice." In re Estate of Myers, 180 P.3d 1023, 1025 (Colo.2006). Indeed, "the preservation of this freedom of choice of counsel is a central feature of our adversary system," and "is of substantial importance to the integrity of the judicial process." Rodriguez v. District Court, 719 P.2d 699, 706 (Colo.1986). Thus, "we have made clear that disqualification is a severe remedy that should be avoided whenever possible," and we have instructed lower courts that they should "impose less severe sanctions whenever they would be adequate" "to ensure the integrity of the process and fairness to the parties." Estate of Myers, 130 P.3d at 1025.
{34 The majority mentions this fundamental tenet only in passing. Maj. op. 111, 27. In fact, it treats this case as if it involved the disqualification of an expert witness, employing the analysis set forth in Mitchell v. Wilmore, 981 P.2d 172, 178 (Colo.1999), which involved the disqualification of an expert that had consulted with both the plaintiff and defendant in a personal injury suit. See maj. op. 11 21-22. Not surprisingly, the court in that case made no mention of the importance of preserving plaintiff's choice of counsel because the case did not involve the plaintiffs choice of counsel. By contrast, in In re Estate of Myers, our most recent case involving disqualification of counsel in a civil case, we emphasized that, although a court "necessarily retains] the discretion to disqualify attorneys from further representa*119tion," it must consider "the countervailing importance" of continued representation of a party by her counsel of choice. 130 P.3d at 1025. Here, the majority gives virtually no weight to the "countervailing" factor of plaintiffs choice of counsel. It is thus not surprising, then, that it finds that the balance weighs in favor of disqualification.
135 Under the proper analytical framework, a plaintiff's counsel of choice cannot be set aside unless it is shown that there is "a clear danger that prejudice to a client or adversary would result from continued representation." Id. at 1025; see also id. at 1027 (noting that prejudice must be weighed in the disqualification caleulus). The required showing of prejudice cannot be "based on mere speculation or conjecture," but rather is the sort that would "seriously threaten[ ]" the integrity and fairness of judicial proceedings. Id. at 1025, 1027. Even then, there also must be a showing that "any remedy short of disqualification would be ineffective." Id. at 1027. In this case, a showing of significant prejudice has not been made.
36 The trial court based its disqualification of plaintiff's counsel primarily on the fact that, during the conversation between defense counsel and another attorney at plaintiff counsel's firm, Drew Falkenstein, Falken-stein recommended that defendant retain a particular expert, which it went on to do. The majority expresses its concern that plaintiff's counsel could not "successfully impeach defense counsel's chosen expert without the jury hearing that a member of the firm to which plaintiff's counsel belonged had recommended the defense expert, which would be detrimental to the plaintiff." Maj. op. 1 24.
T 37 The problem with the majority's analysis on this point is that there is no reason to think that plaintiff counsel's representation would be seriously impeded by this fact. If the issue were to come up at trial, plaintiff's counsel would deal with it appropriately; for example, he could say that he holds defendant's expert in the highest regard-and in fact a member of his law firm recommended that defendant retain him-but he still questions the expert's conclusions with regard to the case. Moreover, it is undoubtedly true that plaintiff's firm had worked with the particular expert in the past; otherwise, Falken-stein would have had no basis for recommending him. Viewed in this light, the fact that Falkenstein recommended the expert to defense counsel would simply be cumulative information. In my view, this issue would have a minor impact, if any, on plaintiff counsel's ability to represent plaintiff, and it plainly falls short of the kind of prejudice that threatens to undermine the fairness and integrity of the proceedings requiring disqualification. Compare Rodriguez v. District Court, 719 P.2d 699, 707 (Colo.1986) (holding that a defendant should not be precluded from waiving conflict-free representation, especially when "the conflict of interest may prove of relatively minor significance at trial"), with Fognani v. Young, 115 P.3d 1268, 1270 (Colo.2005) (affirming a trial court's decision to disqualify counsel when attorney was very likely to be a necessary substantive witness at trial).
1 838 The majority also concludes that disqualification is required because plaintiff's counsel, through Falkenstein, "had a hand in defense counsel's theory of the case and her trial strategy." Maj. op. 124. In this regard, the majority vastly overstates Falken-stein' s advice and involvement. Defense counsel called Falkenstein and told him she was looking into whether she could argue that plaintiff's illness was caused by another source of E. coli, specifically a petting 200. Falkenstein looked at his law firm's publicly available database, which keeps track of E. coli outbreaks throughout the country, and suggested that instead of the petting zoo, she look into an E. coli outbreak connected to another restaurant in southern Colorado. The information about potential alternate causes cannot be deemed confidential because it was publicly available information that defense counsel could have gained herself through using the database. And importantly, defense counsel added neither the petting zoo nor the other restaurant as third-party defendants in this case. In fact, there is no indication that those entities ever played a role in the case, let alone a continuing role. At most, Falkenstein learned that the defense counsel would argue that plain*120tiffs illness was caused by a source of E. coli not connected to her client. But again, this is not confidential information; it is something that plaintiffs counsel would have learned in any event as the trial progressed.
T39 The majority postulates that plaintiff's counsel could "us[el the insight [that Falkenstein] gained from his consultation with defense counsel to the plaintiff's advantage." Maj. op. 24. But as with prejudice toward the plaintiff in this case, there has been no showing of significant prejudice to the defendant-that is, no showing that plaintiff's counsel would in fact be able to use the information gleaned from the conversation to gain an unfair advantage over the defendant. Instead, the majority's analysis is precisely the sort of "speculation and conjecture" we condemned in In re Estate of Myers , where the trial court erroneously based its disqualification decision on the fact that the party should proceed with "untainted counsel." 130 P.3d at 1026.
€40 The majority eventually relies upon In re Estate of Myers in its analysis, but not for the propositions discussed above. Instead, it notes that under the case, the court has the inherent authority to disqualify counsel. Maj. op. 1118, 27, 29. But there, we discussed a court's inherent authority to disqualify in the context of the analysis outlined above; in other words, a trial court cannot merely rely on its inherent authority to disqualify in issuing a disqualification order. Indeed, in In re Estate of Myers, we reversed the trial court's order based on its failure to employ the proper analysis, stating that, standing alone, even an actual [rule] violation ... would be insufficient to support [a disqualification] order. Disqualification as a remedy for such an impropriety, even where privileged information is actually involved, must turn on a host of other considerations, including the flagrancy of the attorney's conduct; the sensitivity of the information and its relevance to the particular proceedings; and the prejudice to be suffered by the non-moving party.
[ 41 Because the disqualification of a party's chosen attorney is an extreme remedy, appropriate only where required to preserve the integrity and fairness of judicial proceedings, it must be supported by a showing not only that the proceedings appear to be seriously threatened, but also by a showing that any remedy short of disqualification would be ineffective. 1830 P.3d at 1027 (citations omitted). Thus, even where there is a rule violation involving confidential information (which, in this case, there is not 6), the "extreme" remedy of disqualification is appropriate only after there has been a showing of significant prejudice. This standard has not been met in this case-either by the trial court or by the majority.7
{ 42 As a result of its errors, the majority needlessly deprives this particular plaintiff of her counsel of choice. But this case has far broader significance for the legal profession. Here, defense counsel turned to a colleague in the field of food-borne-illness law for a recommendation of an expert and to vet a possible alternate source of E. coli. We should be encouraging, not discouraging, this sort of casual consultation based on non-confidential information. As the American Bar Association has noted, "[sleeking advice from knowledgeable colleagues is an important, informal component of a lawyer's ongoing professional development[, and] [tlesting ideas about complex or vexing cases can be beneficial to a lawyer's client." ABA Formal Op. 98-411 (Aug. 30, 1998). After today's *121opinion, these sorts of conversations, so vital to the profession, simply will not happen.
¶43 The majority notes that there is no evidence that the consultation in this case was committed for purposes of disqualifying plaintiffs counsel, Maj. op. ¶ 30.8 But the majority's observation misses the point. Motions to disqualify an opponent's attorney should be viewed with "skepticism" because of their "potential use as dilatory or tactical devices." In re Estate of Myers, 180 P.3d at 1025 (emphasis added); see also Vinton v. Virzi, 2012 CO 10, ¶ 11, 269 P.3d 1242, 1246. Rather than proceeding with the appropriate caution as outlined in our previous caselaw, the majority affirms the trial court's disqualification order on the ground that it was "within the bounds of rationally available choices." Maj. op. 1 30.
§44 For the reasons outlined above, I respectfully dissent from the majority's opinion.
I am authorized to state that JUSTICE HOBBS joins in this dissent.

. Even assuming that a casual conversation that contained no confidential information somehow created a duty of confidentiality, this duty would not lead to a violation of Colo. RPC 1.7, as the majority claims. Rule 1.7(a) prohibits a lawyer from representing a client if the representation would create a concurrent conflict of interest. A concurrent conflict of interest arises if "there is a significant risk that the representation of one or more clients will be materially limited by the lawyer's responsibilities to another client, a former client or a third person." Colo. RPC 1.7(a)(2) (emphasis added). As with the prejudice analysis, there has been no showing in this case of "significant risk" or "material lim-itlation]."


. Because I would reverse the trial court's conclusion that the conversation between defense counsel and Falkenstein required disqualification, I find it unnecessary to consider the issue of whether the entire firm should be disqualified. Maj. op. 191 28-30.


. Plaintiff implies a strategic motive in this case, noting that defense counsel responded to the petition with an email stating, "if you let [defendant] out [of the casel-this matter is moot."